DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 01/28/22 which amended claims 1, 3, 5, 7, 9, 11-13, 15 and 17, cancelled claim 2, and added new claim 21. Claims 1 and 3-21 are currently pending in the application for patent.

Allowable Subject Matter
Claims 1 and 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1, the prior art of record, whether taken alone or in combination, fails to teach, suggest or render obvious the phosphor wheel substrate is between the first balancer and the motor; and the motor is between the phosphor wheel substrate and the second balancer. 
This limitation in combination with the other limitations of claim 1 renders the claim non-obvious over the prior art of record.

Mochizuki (US 2019/0369471) teaches a phosphor wheel device (Figure 3; Optical Wheel Device 100) comprising: 
a motor (Figure 3; Motor 110) having a rotation shaft (Figure 3; Motor Shaft 361); 
a phosphor wheel substrate (Figure 3; First Wheel 310) attached to a first end side of the rotation shaft (see Figure 4B); 
a first balancer (Figure 3; Third Wheel 330) fixed to the phosphor wheel substrate (Figure 3; First Wheel 310); and
a second balancer (Figure 3; Second Wheel 320) attached to a second end side of the rotation shaft (see Figure 3), wherein 
each of the first balancer (Figure 3; Third Wheel 330) and the second balancer (Figure 3; Second Wheel 320) has at least one opening (Figure 3; Arc-Shaped Cut-Outs 333a and 333b/Cut-Out Portions 322a and 322b) open to an outside of the phosphor wheel device (see Figure 3).

As it pertains to the limitations of claim 1, while Mochizuki does disclose a second wheel 320 which has been interpreted as the claimed second balancer, Mochizuki does not teach, suggest or render obvious that the phosphor wheel substrate is between the first balancer and the motor; and the motor is between the phosphor wheel substrate and the second balancer.
The dependent claims, claims 3-21, are likewise allowable by virtue of their dependency upon allowable independent claim 1 as detailed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882